DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “or otherwise” (cl 4:3) is indefinite because the scope and breadth of the phrase is unascertainable.
 	Correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parent (USP 2009/0161063).  
	Parent teaches the claimed process as evidenced at paras. 0024-0029; claim 10; and figs 2-5.
 	It should be noted that the spectacle arm of Parent is within the scope of the claim term “reusable surgical implement” since 1) the instant specification merely recites many devices are used in surgical procedures to enable a physician to perform the multitude of tasks required to successfully complete the procedure (See pg 1, lns 13-15 of the instant specification); and 2) eyeglasses standard equipment for surgical procedures.
 	It should also be noted that the claim term “reusable surgical implement” is found in the preamble and merely recites a purpose or an intended use without resulting in a manipulative difference in the claimed method of forming.  See MPEP 2111.02.

 	Regarding claim 1:   A method of forming a reusable surgical implement, the method comprising the steps of:
 		a) forming a core (Parent: core 4; figs 2-5);  
 		5b) molding a first component (Parent: rings 6; paras 0024-0029; claim 10; figs 2-5) of an enclosure around the core; and 
 		c) molding a second component (Parent: flexible elastomer 5; paras 0024-0029; claim 10; figs 2-5) of the enclosure around the core in engagement with the first component.  

 	Regarding claim 2:  The method of claim 1 wherein the step of molding the first component comprises molding a number of first sections spaced from one another along the core (Parent: rings 6 are spaced along core 4; paras 0024-0029; claim 10; figs 2-5) 
 	Regarding claim 103:  The method of claim 1 wherein the step of molding the second component comprises molding a number of second sections spaced from one another along the core (Parent: flexible elastomer 5 is molded between spaced rings 6; paras 0024-0029; claim 10; figs 2-5).  
 	Regarding claim 4:  The method of claim 3 wherein the step of molding a number of second sections spaced from one another along the core further comprises mating, co-mingling or otherwise joining the second sections with the first sections to form a seamless 15enclosure (Parent: together flexible elastomer 5 and rings 6 form a seamless enclosure as evidenced in figs 1 and 4-5; paras 0024-0029; claim 10).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach enclosing spaced preforms about a core: 8641955,4448741,9943988, and 2008031259.  Also, the following USPNs teach eyeglasses or eyewear having arms as a surgical implement: 20190045782,20150042945,20020126255,5424787,4464797, and 20120041305.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744